Title: A Witch Trial at Mount Holly, 22 October 1730
From: Franklin, Benjamin
To: 


This hoax is included here on the authority of John Bach McMaster, though no external evidence that Franklin wrote it has been found; all that can be said is that he could have done so. Smyth printed it without questioning (Writings, ii, 170–2), as have subsequent editors and biographers. Records of the Court of Quarter Sessions of Burlington County, N.J., for 1730, which might indicate how much fact there was in the Gazette account, no longer exist.
 Burlington, Oct. 12. Saturday last at Mount-Holly, about 8 Miles from this Place, near 300 People were gathered together to see an Experiment or two tried on some Persons accused of Witchcraft. It seems the Accused had been charged with making their Neighbours Sheep dance in an uncommon Manner, and with causing Hogs to speak, and sing Psalms, &c. to the great Terror and Amazement of the King’s good and peaceable Subjects in this Province; and the Accusers being very positive that if the Accused were weighed in Scales against a Bible, the Bible would prove too heavy for them; or that, if they were bound and put into the River, they would swim; the said Accused desirous to make their Innocence appear, voluntarily offered to undergo the said Trials, if 2 of the most violent of their Accusers would be tried with them. Accordingly the Time and Place was agreed on, and advertised about the Country; The Accusers were 1 Man and 1 Woman; and the Accused the same. The Parties being met, and the People got together, a grand Consultation was held, before they proceeded to Trial; in which it was agreed to use the Scales first; and a Committee of Men were appointed to search the Men, and a Committee of Women to search the Women, to see if they had any Thing of Weight about them, particularly Pins. After the Scrutiny was over, a huge great Bible belonging to the Justice of the Place was provided, and a Lane through the Populace was made from the Justices House to the Scales, which were fixed on a Gallows erected for that Purpose opposite to the House, that the Justice’s Wife and the rest of the Ladies might see the Trial, without coming amongst the Mob; and after the Manner of Moorfields, a large Ring was also made. Then came out of the House a grave tall Man carrying the Holy Writ before the supposed Wizard, &c. (as solemnly as the Sword-bearer of London before the Lord Mayor) the Wizard was first put in the Scale, and over him was read a Chapter out of the Books of Moses, and then the Bible was put in the other Scale, (which being kept down before) was immediately let go; but to the great Surprize of the Spectators, Flesh and Bones came down plump, and outweighed that great good Book by abundance. After the same Manner, the others were served, and their Lumps of Mortality severally were too heavy for Moses and all the Prophets and Apostles. This being over, the Accusers and the rest of the Mob, not satisfied with this Experiment, would have the Trial by Water; accordingly a most solemn Procession was made to the Mill-pond; where both Accused and Accusers being stripp’d (saving only to the Women their Shifts) were bound Hand and Foot, and severally placed in the Water, lengthways, from the Side of a Barge or Flat, having for Security only a Rope about the Middle of each, which was held by some in the Flat. The Accuser Man being thin and spare, with some Difficulty began to sink at last; but the rest every one of them swam very light upon the Water. A Sailor in the Flat jump’d out upon the Back of the Man accused, thinking to drive him down to the Bottom, but the Person bound, without any Help, came up some time before the other. The Woman Accuser, being told that she did not sink, would be duck’d a second Time; when she swam again as light as before. Upon which she declared, That she believed the Accused had bewitched her to make her so light, and that she would be duck’d again a Hundred Times, but she would duck the Devil out of her. The accused Man, being surpriz’d at his own Swimming, was not so confident of his Innocence as before, but said, If I am a Witch, it is more than I know. The more thinking Part of the Spectators were of Opinion, that any Person so bound and plac’d in the Water (unless they were mere Skin and Bones) would swim till their Breath was gone, and their Lungs fill’d with Water. But it being the general Belief of the Populace, that the Womens Shifts, and the Garters with which they were bound help’d to support them; it is said they are to be tried again the next warm Weather, naked.
